Citation Nr: 1741611	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-27 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for penile cancer, status post radical penectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reopened a previously denied claim of service connection for penile cancer status post radical penectomy and confirmed the denial.  The Veteran timely appealed that issue.  

In August 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is incorporated into the record.

A review of the record indicates that the Veteran's claim of service connection for penile cancer was previously denied by the RO in an April 2009 rating decision.  In October 2009, the Veteran submitted a notice of disagreement with the RO's determination and a Statement of the Case was issued in April 2010.  The Veteran, however, did not thereafter perfect an appeal.  Thus, the April 2009 rating decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2007).  

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1100, 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, however, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

Since the April 2009 rating decision, the Veteran has submitted additional evidence, including an August 2017 letter from his urologist who indicated that it was his opinion that there is a greater than 51 percent likelihood that the Veteran's penile cancer was caused by his exposure to Agent Orange.  Given the basis for the prior denial, the Board finds that that new and material evidence has been presented and the claim is reopened.  38 C.F.R. § 3.156 (2016); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  The merits of the claim are addressed below.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era.

2.  The evidence indicates that the Veteran's penile cancer was caused by his in-service exposure to an herbicide agent.


CONCLUSION OF LAW

The criteria for service connection for penile cancer, status post radical penectomy, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Due Process

Neither the Veteran nor his representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.	Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2016).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2016).  The enumerated diseases which are deemed to be associated with herbicide exposure, however, do not include penile cancer.

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

IV.	Analysis	

The Veteran's DD Form 214 confirms that he served in Vietnam during the Vietnam era for 11 months and 29 days.  Thus, he is legally presumed to have been exposed to an herbicide agent such as Agent Orange during active service.  

In his VA Form 9 and at his August 2017 Board hearing, the Veteran stated that while in the field and on patrol in Vietnam, it was routine that he had to relieve himself outdoors.  He was unable to wash his hands or clean himself properly.  He believed that on such occasions, his penis may have been exposed to Agent Orange.  

The Veteran's treatment records from the VA Medical Center (VAMC) in Tulsa, Oklahoma, and his private treatment records reflect a diagnosis for penile cancer in September 2008.  These records further reflect that the Veteran underwent a radical penectomy that same month.  Subsequent treatment records reflect that he is status-post radical penectomy.  

In an October 2009 letter submitted in support of the Veteran's claim, the Veteran's urologist indicated that the Veteran had "suffered severely debilitating penile carcinoma.  It is likely that his condition is a result of his exposure to chemicals during his military service in Vietnam."  

More recently, in August 2017, the Veteran's urologist submitted a letter clarifying that it was his opinion that "there is a greater than 51 [percent] likelihood that [the Veteran's penile] cancer was caused from exposure to Agent Orange."  The Veteran's urologist explained that penile cancer itself is rare and that the Veteran did not have a family history of similar disease.  

The Board notes that there is no other clinical evidence in the record to contradict this physician's conclusion.

As set forth above, although penile cancer is not amongst the diseases specifically delineated in 38 C.F.R. § 3.309, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some disabilities based on exposure to Agent Orange does not preclude direct service connection for other disabilities based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran has submitted medical evidence linking his penile cancer to his legally presumed exposure to Agent Orange in Vietnam.  Indeed, the Veteran's private physician has submitted several documents stating that it is more likely than not that the Veteran's penile cancer was a result of exposure to Agent Orange while on active duty.  The examiner's opinion was based of years of treatment provided to the Veteran and was supported by a rationale based on the doctor's particular expertise.  Thus, the Board assigns these opinions great probative weight.  Moreover, as set forth above, there is no clinical evidence currently associated with the record to contradict his etiological conclusions.  

As indicated previously, under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made here.  Thus, the Board finds that the evidence of record is sufficient to establish service connection for penile cancer status post radical penectomy.


ORDER

Service connection for penile cancer, status post radical penectomy, is granted.



____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


